NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RALPH HAMPTON,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D19-758
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Hillsborough County; Melissa M. Polo,
Judge.

Howard L. Dimmig, II, Public Defender, and
Richard J. Sanders, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


SILBERMAN, BADALAMENTI, and ATKINSON, JJ., Concur.